Case 2:19-cv-00200-JRG-RSP Document 275 Filed 05/05/21 Page 1 of 3 PageID #: 13156




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

   GREE, INC.                                   §
                                                §
   v.                                           §   Case No. 2:19-cv-00200_237_310_311-JRG
                                                §
   SUPERCELL OY                                 §


                        MINUTES FOR JURY TRIAL DAY NO. 4
                HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                     May 5, 2021

   OPEN: 08:27 AM                                                        ADJOURN: 06:18 PM


   ATTORNEYS FOR PLAINTIFF:                    See attached.


   ATTORNEYS FOR DEFENDANT:                    See attached.

                                               Thomas Derbish
   LAW CLERKS:                                 Will Nilsson
                                               Steven Laxton
   COURT REPORTER:                             Shelly Holmes, CSR-TCRR

   COURTROOM DEPUTY:                           Andrea Brunson


     TIME                                           MINUTES
   08:27 AM     Court opened.
   08:27 AM     Exhibits used prior day read into the record.
   08:33 AM     Jury entered the courtroom.
   08:33 AM     Mr. Sacksteder introduced the video deposition of Mr. Stephan Demirdjian
   09:10 AM     Video deposition of Mr. Stephan Demirdjian concluded.
   09:10 AM     Mr. Sacksteder introduced the video deposition of Mr. Markus Aalto.
   09:55 AM     Video deposition of Mr. Markus Aalto concluded.
   09:55 AM     Jury excused for morning break.
   09:56 AM     Court recessed for morning break.
   10:14 AM     Court reconvened.
   10:14 AM     Jury returned to courtroom.
   10:15 AM     Mr. Sacksteder introduced the video deposition of Mr. Keita Endo.
   10:33 AM     Video deposition of Mr. Keita Endo concluded.
   10:35 AM     Witness sworn. Direct examination of Dr. José Zagal by Mr. Kohm.
Case 2:19-cv-00200-JRG-RSP Document 275 Filed 05/05/21 Page 2 of 3 PageID #: 13157




     TIME                                         MINUTES
   12:00 PM   Courtroom sealed.
   12:01 PM   Direct examination of Dr. José Zagal by Mr. Kohm, continued.
   12:09 PM   Courtroom unsealed.
   12:10 PM   Direct examination of Dr. José Zagal by Mr. Kohm, continued.
   12:11 PM   Jury recessed for lunch break.
   12:11 PM   Court recessed for lunch break.
   12:33 PM   Court reconvened. Court provided information to counsel re: an emergency situation
              with a family member of Juror No. 6. With no objections from counsel, the Court
              released Juror No. 6.
   12:34 PM   Court recessed.
   01:19 PM   Court reconvened.
   01:20 PM   Jury entered the courtroom.
   01:21 PM   Court informed the jury re: a family medical emergency re: Juror No. 6 and Juror No.
              6 was released. The trial will continue with the remaining seven jurors.
   01:21 PM   Cross examination of Dr. José Zagal by Mr. Moore.
   02:04 PM   Redirect examination of Dr. José Zagal by Mr. Kohm.
   02:14 PM   Witness excused.
   02:14 PM   Mr. Sacksteder introduced the video deposition of Mr. Tomoki Yasuhara.
   02:23 PM   Video deposition of Mr. Tomoki Yasuhara concluded.
   02:23 PM   Mr. Sacksteder introduced the video deposition of Mr. Shunsuke Shibuya.
   02:33 PM   Objection raised by Mr. Moore. Video deposition of Mr. Shunsuke Shibuya stopped.
   02:34 PM   Remainder of video deposition of Mr. Shunsuke Shibuya terminated by the Court.
   02:35 PM   Mr. Sacksteder introduced the video deposition of Seth Allison.
   02:57 PM   Video deposition of Seth Allison concluded.
   02:58 PM   Jury excused for afternoon break.
   02:58 PM   Court addressed an issue CARRIED during a previous in-chambers conference. Mr.
              Moore argued for the Plaintiff, and Mr. Kohm argued for the Defendant. Court’s ruling
              is set forth in the record.
   03:06 PM   Court recessed.
   03:26 PM   Court reconvened.
   03:26 PM   Jury entered the courtroom.
   03:27 PM   Mr. Sacksteder introduced the video deposition of Mr. John Nicholas “Niko” Derome.
   03:39 PM   Video deposition of Mr. John Nicholas “Niko” Derome concluded.
   03:39 PM   Witness sworn. Direct examination of Stacy Friedman by Mr. Sacksteder.
   05:14 PM   Jury recessed for afternoon break.
   05:15 PM   Court recessed.
   05:32 PM   Court reconvened.
   05:32 PM   Jury entered the courtroom.
   05:32 PM   Direct examination of Stacy Friedman by Mr. Sacksteder, continued.
   06:01 PM   Courtroom sealed.
   06:01 PM   Direct examination of Stacy Friedman by Mr. Sacksteder, continued.
   06:14 PM   Courtroom unsealed.
   06:14 PM   Jury recessed for the day.



                                              2
Case 2:19-cv-00200-JRG-RSP Document 275 Filed 05/05/21 Page 3 of 3 PageID #: 13158




     TIME                                           MINUTES
   06:14 PM   The Court reminded counsel to follow the Court’s established deadline of 10:00 PM re:
              disputes.
   06:18 PM   The Court advised the parties that the informal charge conference and hearing of Rule
              50(a) motions will be conducted tomorrow.
   06:18 PM   Court recessed for the day.




                                              3
